      Case 2:19-cv-14271-LMA-DMD Document 19 Filed 04/30/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 ERROL FALCON                                                                  CIVIL ACTION

 VERSUS                                                                           NO. 19-14271

 JAMES LEBLANC, ET AL.                                                        SECTION: “I”(3)



                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report

and Recommendation of the United States Magistrate Judge, and the objection by plaintiff,

Errol Falcon, which is hereby OVERRULED, approves the Magistrate Judge’s Report and

Recommendation and adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that the defendants’ motion to dismiss, Rec. Doc. 13, is GRANTED.

       IT   IS   FURTHER        ORDERED       that   plaintiff’s   official-capacity   claims   for

monetary damages, if any, are DISMISSED WITHOUT PREJUDICE for lack of

subject-matter jurisdiction.

       IT IS FURTHER ORDERED that plaintiff’s remaining claims are DISMISSED

WITH PREJUDICE for failing to state a claim upon which relief can be granted.


       New Orleans, Louisiana, this 30th day of April, 2020.




                                            _________________________________
                                                    LANCE M. AFRICK
                                            UNITED STATES DISTRICT JUDGE
